RICHARDSON, J.,
dissenting.
Our scope of review is narrow. We review to determine whether the trial court abused its discretion in admitting the challenged evidence. State v. Collins, 73 Or App 216, 219, 698 P2d 969 (1985). The Supreme Court explained that standard of review in State v. Madison, 290 Or 573, 579, 624 P2d 599 (1981):
*312“ * * If (the trial judge) finds the evidence to have no probative value, he must exclude it. If, on the other hand, it does tend to establish a fact in issue, and no contrary considerations are present in the particular case, the evidence must be admitted. Between these two extremes, however, is an area in which further judgment must be exercised. If the evidence has some probative value, but also presents difficulties such as those mentioned above, the judge must determine whether the value of the evidence outweighs, or is outweighed by, the offsetting considerations. We sometimes call the exercise of this kind of judgment ‘discretion.’ Its exercise requires the judge to weigh the value of the evidence in light of all the circumstances of the particular case, and his conclusion, if it is reasonable, will not be disturbed on appeal. Precedent is of little value in reviewing such cases, because even when cases involve similar issues and similar types of evidence, the other factors which may properly influence the trial court’s ruling are highly variable. We simply determine whether, on the facts of the particular case, the trial court’s ruling was within the reasonable or permissible range. We need not determine whether his ruling was the only one possible. It may be that the record will support either admission or exclusion; if so, the trial court’s ruling will be affirmed, regardless of which solution we would prefer.” ’ ” (Quoting Vandermeer v. Pacific N.W. Develop., 274 Or 221, 231, 545 P2d 868 (1976), and Carter v. Moberly, 263 Or 193, 200-01, 501 P2d 1276 (1972)).
See also State v. McClure, 298 Or 336, 692 P2d 579 (1984). I dissent because I would not hold, as the majority does, that the trial court’s decision was unreasonable as a matter of law.
Routzahn’s testimony was relevant to rebut defendant’s theory that the victim’s mother had persuaded the victim to fabricate the allegations against him. There is no question that her testimony regarding the alleged abuse of the victims younger sister was prejudicial. However, the trial court determined that the probative value of that testimony outweighed its prejudicial impact. The trial court is in the best position to make that determination. Its ruling was not patently unreasonable, and I would not disturb that ruling.
I would also hold that the trial court did not abuse its discretion in permitting the victim to testify concerning her knowledge of defendant’s abuse of her sister. That testimony was relevant to rehabilitate the victim’s credibility. The trial *313court found that her credibility was critical, because the jury would essentially be asked to choose between her sworn testimony and that of defendant. Her testimony contained some detail concerning what she knew about defendant’s abuse of her sister, but again I would not hold that the trial court’s determination that the probative value of that testimony outweighed its prejudicial effect was unreasonable.
I would affirm.1 Warden, Van Hoomissen and Rossman, JJ., join in this dissent.

Defendant’s other assignments of error are without merit.